DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/21 has been entered.

Claim Status
The amendments and arguments filed 2/1/21 are acknowledged. Claims 1-48 are cancelled. Claim 49 is amended. New claim 64 is added. Claims 49-64 are pending. Claims 49-64 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections Withdrawn 
The rejection of claim(s) 49 and 52-54 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Park et al (US 2009/0215145 A1; filed 2/15/07; published 8/27/09) is withdrawn in light of applicant’s amendments thereto.

The rejection of claims 49-63 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al (US 2009/0215145 A1; filed 2/15/07; published 8/27/09) in view of Epstein et al (J Clin Sleep Med. 2009 Jun 15;5(3):263-76) as evidenced by Mayo Clinic Patient Care & Health Information site article for Sleep apnea, downloaded from https://www.mayoclinic.org/diseases-conditions/sleep-apnea/symptoms-causes/syc-20377631?page=0&citems=10 on 2/28/20) is withdrawn in light of applicant’s amendments thereto.

Conclusion
	Claims 49-64 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        8/28/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645